DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 3, claim 2 recites “(genioglossus)”. This renders the claim indefinite because it is unclear whether the limitation(s) in parentheses are a required part of the claimed invention, or are a mere example/suggestion of a tongue muscle that could be stimulated. See MPEP § 2173.05(d). For examination purposes, it is assumed that the genioglossus is a mere example/suggestion of a tongue muscle that could be stimulated, and as long as the electrical signal can be used to stimulate any tongue muscle, the claim is met.
Claim Objections
Claims 2 and 20 are objected to because of the following informalities:
Regarding claim 2, the claim recites “a power supply that generates an electrical signal between electrodes.” However, claim 1 already recites “an electrical signal between electrodes” so it is believed that claim 2 should recite “THE electrical signal between electrodes”.
Regarding claim 20, the claim repeats that the signal comprises a frequency of 1-100Hz and a stimulation free period of at least 0.5-20 seconds, but these limitations are already recited in claim 15 from which claim 20 depends.
 	Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: in the first paragraph, the continuity data should be updated to indicate that US App. No. 15/540,522 is now US Patent No. 11,033,738.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,033,738. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims. Claim 1 of the patent anticipates claims 1 and 2 of the current application, while claim 2 of the patent anticipates claim 3, claim 3 of the patent anticipates claim 4, etc.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meer (US 5,190,053).
Regarding claims 1, 2, 4-11, 15 and 17-20, Meer discloses a method for using a portable, battery powered apparatus 10 that generates an electrical signal to be applied to skin of a patient between a plurality of electrodes 12, 14 and 44 (any two being a pair) for reduction or prevention of sleep apnea by stimulating the genioglossus muscle (Col. 1, lines 6-8, Col. 6, lines 1-15figures 1, 10 and 11). The electrical signal is generated by pulse generator 52, which is disclosed as a Medtronic Respond II Neuromuscular Stimulator, which is a portable stimulator model that runs on AA or NiCD batteries and that also includes controls for adjusting stimulation parameters, including three or more frequencies from 3-50Hz and three or more current values from 0 to 100mA (Col. 6, lines 40-44 and see attached model parameters for support of inherency). The electrical signal comprises a frequency of 50Hz, a duration of 500 microseconds and a duty cycle of 20% (which inherently means the signal is on for 20% of the time and OFF for 80% of the time), these parameters resulting in a periodic, discontinuous signal having a stimulation free period of at least 1 second every 10 seconds (Col. 6, lines 44-47; in a 20 second interval, with a duty cycle of 20%, the signal will be off for 16 seconds, which is at least 0.5 seconds, again reading on the claim). Additionally, Meer discloses stimulation-free periods when normal upper airway activity is detected (Col. 7, lines 3-7).
Regarding claims 3 and 16, the system and method are to be used for continuous treatment during the hours a patient sleeps, which can inherently be more than 3 hours. Furthermore, if Meer detected respiratory distress continuously, it would deliver the signal continuously, as that is what it is programmed to do in Col. 6 and 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Meer in view of Shannon, Jr. et al. (US 5,123,425, hereinafter Shannon).
Regarding claims 12 and 14, Meer discloses a system and method for treating sleep apnea, but is silent as to ramping up the strength of the stimulation signal. Shannon discloses a portable stimulator with electrodes for providing stimulation to the genioglossus to treat sleep apnea (fig. 1 and 4 and Col. 3, lines 7-50). Shannon further discloses slowly ramping up (first phase) the current amplitude of pulses to reach a pre-set amplitude (second phase). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify Meer to ramp up the amplitude as taught by Shannon as doing so results in little sensation and preserves the effectiveness of sleep (Col. 2, lines 23-26 of Shannon for motivation). 
Regarding claim 13, while Shannon is silent as to how long the ramping phase lasts, this has been shown in Shannon to be a result-effective variable for limiting the sensation of the stimulation to the patient. It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05.
Conclusion
This is a Continuation of applicant's earlier Application No. 15/540,522.  All claims are drawn to the same invention claimed in the earlier application (see claims filed on 9/11/2019) and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792